         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHANNA NEWMAN,                                 )       Civil Action No. 2:20-cv-00204-MRH
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )
                                               )
POINT PARK UNIVERSITY,                         )
                                               )
       Defendant.                              )       Filed Electronically

                               PLAINTIFF’S SURREPLY BRIEF

       Plaintiff submits that Defendant’s Motion to Dismiss should be denied in its entirety.

                                          I. ARGUMENT

A.     Plaintiff submits that she has not abandoned any of her claims. Claiming that the exact

nature of Plaintiff hostile work environment claims was “unclear,” Defendant framed the issue as

follows: Plaintiff’s hostile work environment claims purportedly relate to “Dr. Ross’ teachings and

beliefs regarding the Israel-Palestine conflict, which Plaintiff claims resulted in her being subjected

to ‘shunning and disrespect by student followers, and some faculty [including Dr. Hines],

administrators and alumni.’” ECF 19, p. 15; see also ECF 18, ¶ 15 (“Plaintiff alleges only that a

colleague ‘has advanced militant and hateful views against Israel’ and that this resulted in her being

subjected to ‘shunning and disrespect by student followers, and some faculty, administrators and

alumni.’”). Plaintiff addressed the framed issue in her Response Brief, ECF 24, p. 18-22, and denied

Defendant’s Motion to Dismiss paragraphs requesting that the hostile work environment claims be

dismissed. ECF 25, ¶¶ 14-17.

       Defendant never explained in its Brief how Plaintiff’s counts for sex and age hostile work

environment (i.e., the hostile work environment claims unrelated to Plaintiff’s Jewish race and
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 2 of 16




religion and Israeli national origin) failed to state a claim upon which relief can be granted. As a

result, there was no substantive argument for Plaintiff to respond to regarding sex and age hostile

work environment and this Court should find that Defendant waived those arguments. Based on

Defendant’s failure to set forth any substantive argument regarding sex and age hostile work

environment, Plaintiff should not be found to have abandoned those claims.

        Defendant’s reliance on Lawson v. Barger, No. 17-97, 2018 WL 6524382 (W.D. Pa. Oct.

12, 2018), is misplaced. That plaintiff waived a retaliation claim which he did not expressly set forth

in his complaint and did not mention in his brief in opposition to the defendant’s motion to dismiss.

Id. at *3 n.2 (“[a]lthough the Amended Complaint does not reference the word retaliation or appear

to seek relief on a retaliation theory of liability, Defendants, out of an abundance of caution, elected

to include a retaliation analysis in their Motion to Dismiss. Plaintiff did not respond to that analysis

in his opposition brief. Consequently, the Court concludes that Plaintiff is either not asserting a

claim for retaliation or has elected to abandon that theory of liability”). Here Plaintiff pled separate

causes of action for a sexually hostile work environment (Count V) and for an ageist hostile work

environment (Count XII), and she specifically denied the allegations in Defendant’s Motion seeking

to dismiss those claims. ECF 24, ¶¶ 14-17.

        The claim that Plaintiff abandoned one of her breach of contract claims (Count XV) likewise

is off the mark. The University erroneously argued that Plaintiff’s breach of contract claim involving

due process and anti-discrimination arose from the Collective Bargaining Agreement despite the fact

that Plaintiff never pled the CBA as the source of her claim. Plaintiff alleged that “Point Park

communicated to Dr. Newman certain rights, policies, and procedures which she accepted by

continuing performance of her duties,” and “[a]mong those rights, policies, and procedures was Point


                                                   2
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 3 of 16




Park’s due process policy and its anti-discriminatory policy.” ECF 15, ¶¶ 572-76. Under

Pennsylvania law, an implied contract may arise from a long-standing course of dealing between the

parties. See e.g. Crawford’s Auto Ctr., Inc. v. Commonwealth, Pa. State Police, 655 A.2d 1064,

1066 (Pa. Commw. Ct. 1995) (“[a]n implied contract is one where the parties assent to formation

of a contract, but instead of being expressed in words, the intention to incur an obligation is inferred

from the conduct of the parties in light of the surrounding circumstances, including the course of

dealing”) (collecting citations). See also RESTATEMENT (SECOND) OF CONTRACTS, § 4 cmt. a

(1981) (an implied contract may arise through the course of dealing between the parties).

       In addition, the due process rights afforded to Plaintiff are reflected in Point Park’s

Handbook. See Point Park Coll., “2000 Faculty Handbook,” at 25 (2000), at http:// www. asjmc.org/

contemporary/ tenure/university% 20wide%20t_p/Point%20Park%20College.pdf (“Due process will

be accorded not only to Faculty members with tenure but also, during their appointments, to others

with probationary or temporary Faculty status....”). They also are reflected in the AAUP’s Statement

on Academic Freedom requiring that tenured faculty be afforded the protections of due process in

terms of both termination and discipline. See Am. Ass'n of Univ. Prof., “1940 Statement of Principle

on Academic Freedom and Tenure (with 1970 Interpretive Comments),” at 16 (last visited on Jun.

14, 2020) at https://www.aaup.org/file/1940%20Statement.pdf (“[i]n all cases where the facts are

in dispute, the accused teacher should be informed before the hearing in writing of the charges and

should have the opportunity to be heard in his or her own defense by all bodies that pass judgment

upon the case. The teacher should be permitted to be accompanied by an advisor of his or her own

choosing who may act as counsel. There should be a full stenographic record of the hearing




                                                   3
           Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 4 of 16




available to the parties concerned”).1

       In Pennsylvania, “[t]he law is well settled that absent mutual assent by the contracting parties,

the terms of an agreement cannot be modified by subsequent unilateral action.” U.S. Bank Nat'l

Ass'n v. Gerber, 380 F.Supp.3d 429, 435 (E.D. Pa. 2018) (collecting cases). See also In re:

Commonwealth Renewable Energy, Inc., 540 B.R. 173, 189 (Bankr. W.D. Pa. 2015) (“[w]hile a

contract may be altered after its formation, all parties must mutually agree to the new terms and

consideration must be exchanged”). In light of the requirement of mutual assent, a party may not

unilaterally modify a contract without the other party’s knowledge and consent. Allstate Ins. Co. v.

Tokio Marine & Nichido Fire ins. Co., Ltd., 464 F.Supp.2d 452, 456 (E.D. Pa. 2006). Plaintiff has

tenure and never agreed to relinquish her status. ECF 15, ¶¶ 117, 128, 132-3, 561-562.

       Based on Defendant’s failure to accurately state the source of Plaintiff’s breach of contract

claim in Count XV and the inference of an agreement,2 the Court should find that Plaintiff has not

abandoned that claim and deny Defendant’s motion to dismiss it. See e.g. Bellack v. County of

Montgomery, No. Civ. A. 97–3709, 1997 WL 688821, at *1 (E.D. Pa. Oct. 8, 1997) (denying motion

to dismiss when defendant misconstrued plaintiff’s complaint). Accord, Johnson v. New Brighton

Area School Dist., No. 06-1672, 2007 WL 853743, at *2 (W.D. Pa. Mar. 20, 2007).




       1
        The PPU 2000 Faculty Handbook generally recognizes AAUP policy documents as
“authority in all matters covered by this Handbook.” (p.1)
       2
        Since, as a departmental chair, Dr. Newman was no longer covered by the terms of the
CBA, the University argues that she cannot state a claim for denial of internal due process. ECF
Doc. 28 at 2. Taken to its logical extreme, the University appears to argue that upon becoming a
chair Dr. Newman lost the protections and privileges available to her as a tenured member of the
faculty which would be absurd.

                                                  4
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 5 of 16




B.     Contrary to Defendant’s claim at ECF 28, p. 6, Williams v. Pa. Human Relations Comm’n,

2016 WL 6834612, *17 (W.D. Pa. Nov. 21, 2016), does not support its argument that its grievance

resolution against Plaintiff is not an adverse action. Williams did not have a retaliation claim and

was decided on summary judgment. Williams merely received a counseling memo for failing to use

proper call-off procedure, while Defendant’s settlement of Dr. Ross’ grievance against Dr. Newman

was contrary to Management’s contractual right to assign class instructors, and required Plaintiff

under threat of discipline to assign Dr. Ross (her alleged harasser) to teach a class in her Department

outside his area of expertise instead of more qualified faculty. ECF 15, ¶¶ 352-81. Based on these

circumstances, the grievance decision was materially adverse to Plaintiff’s interests and “well might

have dissuaded a reasonable worker from making or supporting a charge of discrimination.” See

Counts v. Shinseki, 2010 WL 3810662, at *9 (W.D. Pa. Sept. 23, 2010) (quotation omitted) (finding

retrieval of employee’s laptop and transfers without loss of pay constituted materially adverse

decisions); Boandl v. Geithner, 752 F. Supp. 2d 540, 565 (E.D. Pa. 2010) (finding materially adverse

action based on negative performance evaluation, performance improvement period, and threat that

if plaintiff did not improve his performance he would face termination).

       Plaintiff pled under the CBA that the University has “sole discretion” to decide who teaches

courses and those decisions “are not subject to challenge via the grievance procedure.” ECF 15, ¶

372. “As a result of Point Park’s reservation of rights to decide who does the teaching, the

University’s agreement in favor of Dr. Ross as the Grievant and against Dr. Newman as Department

Chair was contrary to the terms of the collective bargaining agreement and normal operations.” Id.,

¶ 373. In other words, the grievance was invalid ab initio and should not have been addressed at all

by the University. See id. Thus, factual issues remain why when Plaintiff was involved as the


                                                  5
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 6 of 16




University’s representative the University accepted an invalid grievance and agreed that the Union

could usurp the managements’s bargained-for authority to decide who teaches which courses. As

Plaintiff pled: “Both Dr. Ross’ ‘grievance’ against Dr. Newman and Point Park’s illogical and

unsupported decision were motivated by a retaliatory or discriminatory animus, took away Dr.

Newman’s autonomy in assigning courses, and has affected the terms and conditions of Dr.

Newman’s employment as Department Chair and might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” ECF 15, ¶ 381.

       Regarding suspension as an adverse employment action, Plaintiff pled that her removal from

campus prevented occurrence of “a department meeting scheduled for October 29, 2018 whose

purpose was to explain to students the difference between Social Sciences (i.e., the scientific study

of human society and social relationships) and ‘Social Justice’ (an advocacy and activism program

at Point Park led by Dr. Ross),” that is, “the perils of advocacy and activism at the University under

the guise of social justice.” ECF 15, ¶¶ 168, 314, 423. The Court can infer that the University

deprived Plaintiff of the opportunity to address head-on faculty active in the academic and cultural

boycott of Israel movement and hostile to Plaintiff who encouraged students to take harmful action

against Plaintiff, and sought with administrative backing to undermine her program, courses, duties,

and responsibilities.

C.     Defendant erroneously argues at ECF 28, p. 7, that Plaintiff cannot show antagonism for

purposes of a retaliatory causal link because “Plaintiff’s Amended Complaint is replete with

allegations that similar behavior existed well before she reported her issues with Dr. Ross and Dr.

Hines.” Contrary to Defendant’s claim, Plaintiff’s allegations support that she initially had positive

relationships with them but after raising discrimination complaints against them they became


                                                  6
           Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 7 of 16




antagonistic toward her. For example:

18.    Dr. Newman was instrumental in the hirings of Robert Ross, Ph.D. (Dr. Ross) and J. Dwight
       Hines, Ph.D. (Dr. Hines) and initially had good relations with them.

319.   Dr. Newman also was singled out for retaliatory treatment because she previously raised
       discrimination on the part of Dr. Ross and Dr. Hines.

416.   In the recent past, Dr. Newman raised complaints to the Administration against two faculty
       members – Dr. Ross and Dr. Hines.

417.   Dr. Newman complained to Point Park that Dr. Ross’ teaching [and] scholarship are
       improper including, but not limited to, those that are anti-Israel and anti-Semitic.

271.   During a faculty search in or about 2014 Dr. Hines (Male/non-Jewish/sufficiently
       younger/U.S. born) used inappropriate sexist language about which Dr. Newman complained
       to the administration.

418.   Dr. Newman also complained that Dr. Hines made sexist remarks to students, and she filed
       a Title IX complaint of sex discrimination against Dr. A.

73.    Dr. Ross’ and Dr. Hines’ activism persisted into 2018 as did their animosity towards Dr.
       Newman.

421.   Following these activities, Point Park took materially adverse actions against her.

       Based on these averments, the Court can infer that the antagonism by Drs. Ross and Hines

started after she had complained about their discriminatory actions. See Holt v. Pennsylvania, 2014

WL 4055864, at *3 (E.D. Pa. Aug. 14, 2014).

D.     Contrary to Defendant’s argument at ECF 28, p. 8, Plaintiff’s hostile work environment

claims do not “boil down her to disagreement with Dr. Ross’ teachings and beliefs regarding the

Israel-Palestine conflict....” In the Amended Complaint, Plaintiff alleges that she was targeted

because she is Israeli and a Jew, and harassed and mistreated because of her gender.3 ECF 15, ¶¶


       3
         Gendered hostile actions include a male faculty member raging at Plaintiff, “We don’t
give a shit about what you think,” when she started to express her views on academic issues. He
would not have said this to a man. 265-68. It also includes the incident on December 21, 2017,

                                                7
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 8 of 16




56, 232-33, 315, 318, 387, 399, 405, 409, 501, 512. The attacks were led by faculty active in the

academic and cultural boycott of Israel movement and hostile to Plaintiff who encouraged others

to take action in support of their cause and against Plaintiff. See e.g. id., ¶¶ 19-33, 40-46, 228-31,

328-31, 343, 391. A female student actively involved in BDS falsely accused Plaintiff of a Title IX

violation with the assistance of these pro-BDS faculty. Id., ¶¶ 79-83, 92, 112, 216-18, 329-31.

Current and former activist students took to Facebook to drum up negative information about

Plaintiff to provide to the Title IX investigator. Id., ¶¶ 187-215, 406. The false Title IX complaint

was used by the University as a pretext to effect the terms and conditions of Plaintiff’s employment

including her unprecedented suspension for 7 weeks in the middle of the semester, but males accused

of Title IX violations were never suspended, her removal as Department Chair and replacement with

a male, cancellation of her course the next semester, and funneling enrolled students to the course

taught by the same pro-BDS male professor hostile to her. Id., ¶¶ 131-32, 254, 261, 267-68, 270.

Courts have recognized an employer’s or co-worker’s efforts to undermine the plaintiff’s


when Dr. Newman was subjected to a bullying incident by Dr. A. He burst into her office,
displayed explosive anger, said that she must give up her office to him and she would “lose”
academic power and responsibility, which actions she found physically menacing and caused her
distress and fear. Id., ¶¶ 248-251. The atmosphere at Point Park was sexually hostile including
that Dr. Hines made sexually inappropriate comments. Id., ¶ 268, 271. In contrast to Plaintiff,
males accused of Title IX violations including by Plaintiff (e.g., Dr. A. and Dr. Hines) were not
suspended pending investigation, did not have any duties removed from them, did not have any
of their classes cancelled, nor received such mistreatment as she. Id., ¶ 502. Point Park’s
rebuffing of Plaintiff’s complaints against male aggressors supports a hostile work environment.
Ingram v. Vanguard Grp., Inc., 2015 WL 4394274, at *20 (E.D. Pa. July 17, 2015) (ignored
complaints of discriminatory treatment supported ruling that harassment was sufficiently severe
or pervasive to survive motion to dismiss). Other hostile actions taken against Plaintiff
contribute to a hostile environment even though the conduct may not be sexual in nature. See
Andrews v. City of Phila., 895 F.2d 1469, 1485 (3d Cir. 1990) (“To constitute impermissible
discrimination, the offensive conduct is not necessarily required to include sexual overtones in
every instance or that each incident be sufficiently severe to detrimentally affect a female
employee”).

                                                  8
         Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 9 of 16




performance as a form of hostility. See Zelinski v. Pa. State Police, 108 Fed. Appx. 700, 705 (3d

Cir. 2004) (male police officer’s refusal to provide protection for a female officer during undercover

operation could be severe or pervasive harassment); Durham Life Ins. Co. v. Evans, 166 F.3d 139,

146 (3d Cir. 1999) (firm contributed to a hostile work environment by firing an insurance agent’s

secretary, taking away her private office, and failing to provide needed legal support).

       Defendant failed to conduct a timely investigation into Plaintiff’s formal discrimination

complaint against the male pro-BDS faculty and some of their students. ECF 15, ¶¶ 234-36; 278-81.

Thereafter, the student newspaper published an article highly critical of Plaintiff improperly faulting

her for her removal from class under suspicion of a Title IX violation citing Provost Prida and

anonymous students who complained of being cheated financially. Id., ¶¶ 289-95. Several students

filed yet another Title IX complaint against Plaintiff. Id., ¶¶ 301-12. An anonymous student posted

a racist and sexist Rate My Professor message that falsely stated that Plaintiff “showed videos calling

Muslims savages who are destroying western civilization in a language class to educate us.” Id., ¶

287. As Chair, Plaintiff continues to be undermined by the Administration and shunned by students

and faculty which appears coordinated, and negatively impacts her duties and decisions for advising,

scheduling, curriculum, degree completion, and interacting with students. Id., ¶¶ 294-97, 322-27,

334-40. Provost Pearson told Plaintiff that he wanted to help, but does not know what to do, and

“wanted to quit over all this.” Id., ¶¶ 339-40. Now students in her class were highly disrespectful

to her, and her enrollments have decreased dramatically which negatively effected her. Id., ¶ 325.

Defendant terminated the mediation session alleging Plaintiff again was under investigation for some

undisclosed reason. Id., ¶¶ 347-51. Dr. Ross brought a bad faith grievance against Plaintiff, which

Defendant inexplicably sustained, and resulted in Plaintiff having to assign him a course in her


                                                  9
        Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 10 of 16




Department outside his area of expertise. Id., ¶¶ 353-81. These allegations reflect a hostile work

environment and not some mere academic disagreement. See Zelinski, 108 Fed. Appx. at 705;

Evans, 166 F.3d at 146.

E.     Plaintiff respectfully requests this Court to exclude the “Adjunct Faculty Handbook”

submitted by Defendant (ECF 28, p. 9; ECF 28-1) as outside the scope of pleadings. “To decide

a motion to dismiss, courts generally consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record.” Schmidt v. Skolas, 770 F.3d 241,

249 (3d Cir. 2014) (citations omitted).

       Plaintiff’s Academic Freedom claim is not based on the Adjunct Faculty Handbook, which

she never cited. See ECF 15, ¶¶ 116-17, 386, Count XIV, ¶¶ 560-71. Plaintiff alleged that the

Academic Freedom policy afforded her freedom both in the classroom to discuss her subjects and

outside the classroom when she spoke as a citizen, and that Defendant violated that policy when it

disciplined her based on statements she made in class about the Me Too Movement, outside the class

to the complainant, and that Dr. Ross’ teaching and scholarship constituted improper advocacy, was

not scholarly, and was anti-Israel and anti-Semitic. See id. Because Plaintiff’s Academic Freedom

claim is not based on the Adjunct Faculty Handbook and that document is outside the scope of the

pleadings, it should be excluded and not weighed as Defendant now seeks. See Schmidt, 770 F.3d

at 249 (district court erred in considering certain documents attached to defendants’ Rule 12(b)(6)

motions).

F.     Contrary to Defendant’s argument, Plaintiff does not rely on either the CBA or Adjunct

Faculty Handbook to support her breach of academic freedom claim. ECF 15, ¶ 115, 568, Count

XIV. Dykes v. Southeastern Pennsylvania Transportation Authority, 68 F.3d 1564, 1567 n. 3 (3d


                                                10
        Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 11 of 16




Cir.1995), stated that a court may consider a collective bargaining agreement attached to a

defendant’s motion to dismiss if the plaintiff’s claims are based on that document. However,

Plaintiff’s academic freedom claim is based on Point Park’s communication to Plaintiff of the

Academic Freedom policy which she accepted by continuing performance of her duties. ECF 15,

¶¶ 563-66. As a result, the Court should not consider those documents nor grant Defendant’s motion

to dismiss. See Davies By & Through Davies v. Lackawanna Cty., No. 3:15-CV-1183, 2017 WL

1027585, at *6 (M.D. Pa. Mar. 16, 2017) (“At the pleading stage, the Court will not determine the

applicability of a collective bargaining agreement that was not attached to or referenced in the

Complaint”).

G.     Defendant mistakenly cites to Monaco v. Am. Gen. Assur. Co., 359 F.3d 296 (3d Cir. 2004),

and Tourtellotte v. Eli Lilly & Co., 636 F. App'x 831 (3d Cir. 2016), regarding Defendant’s breaches

of the Title IX (Count XIII) and Policy Prohibiting Sexual Misconduct, Relationship Violence and

Stalking (Count XVI). Those cases were decided on summary judgment after the opportunity to take

discovery. Contrary to Defendant’s argument, Plaintiff does not rely on her discrimination

/retaliation allegations to support these claims. She pled cognizable claims citing to breaches of

specific provisions of these Policies relating to interim measures, scope of a Title IX complaint, risk

assessment, timeliness of the investigation and appeal, confidentiality, etc. ECF 15, ¶¶ 97-100, 132-

33, 140-55, 157-84, 220-21, 273, 299, 313, 557, 585-91. Other breaches involve Defendant’s stark

failure to use the Informal Resolution process available under its Title IX policy when as here the

reported behavior could not constitute a crime. See ECF 18-3, p. 21. On October 16, 2018, Point

Park placed Dr. Newman on indefinite suspension for an alleged Title IX violation without ever

discussing the matter with her or even bringing the complaint to her attention, and no informal


                                                  11
           Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 12 of 16




resolution was attempted.

        Regarding the “Title IX Notice of Nondiscrimination” document submitted by Defendant,

18-2, Plaintiff disputes that this is the entire Title IX policy; in fact, there are links in that document

incorporating other items including Point Park’s “Title IX: Policy Prohibiting Sexual Misconduct,

Relationship Violence, and Stalking,” and “Title IX: Frequently Asked Questions.” Plaintiff should

be able to take discovery regarding the full extent of Point Park’s Title IX policy and not have her

claim dismissed based on the incomplete version submitted by Defendant.

H.      Defendant wrongly argues that Dr. Ross’ alleged mistreatment was not “individualized” but

“related to her association with Israel.” ECF 28, p. 17. Plaintiff clearly pled that she was targeted

by Dr. Ross because she is Israeli and a Jew, as well as her gender. ECF 15. The allegations show

that mistreatment was motivated by animosity against her individually, and not that Dr. Ross would

have mistreated a different person who happened to be in the same position as Plaintiff. See Price

v. Phila. Elec. Co., 790 F. Supp. 97, 100 (E.D. Pa. 1992) (“the relevant inquiry for determining

whether the exception is applicable centers on the motivation or intent of the third party. Viewing

the allegations in the complaint in the light most favorable to plaintiffs, it cannot be said that the

conduct alleged clearly was not a result of personal animosity of fellow employees toward Ronald

Price”).

        Defendant’s reliance on Kovach v. Turner Dairy Farms, Inc., 929 F. Supp.2d 477, 497 (W.D.

Pa. 2013), is misplaced. The Court rejected employer’s argument that plaintiff’s negligent

supervision claim was barred by the Worker's Compensation Act based on the “personal animus”

exception. Plaintiff alleged a co-worker attempted to injure him for purely personal reasons, and the

Court found that “the viability of this Count turns on [the co-worker’s] motivation, an inherently


                                                    12
        Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 13 of 16




factual determination.” Id., 929 F. Supp. 2d at 496. Kovach did not involve any hostile work

environment or retaliation claims under anti-discrimination laws, as is present here but brought

claims, inter alia, against his Union for interference with his free speech rights under the

Labor-Management Reporting and Disclosure Act. Id., 929 F. Supp. 2d at 489-91.

I.      Contrary to Defendant’s argument at ECF 28, p. 16, the Court can infer that McClelland’s

failure to investigate Plaintiff’s report that a student had been raped would result in harm to

Plaintiff’s reputation, cause Plaintiff cognizable emotional distress, and result in Plaintiff

experiencing out of pocket costs. Plaintiff twice contacted McClelland because a student reported

rape during class, but the calls were ignored. ECF 15, ¶¶ 152-53, 612-16. This shows negligence

and a failure to implement Title IX procedures. The process was mishandled at every step and led

to Plaintiff’s damages. Id., ¶¶ 105,155, 169. Plaintiff also alleged that McClelland talked about her

“little Jewish” college roommate being afraid of everything (conveying an anti-Semitic stereotype)

during a staff meeting and joked with others including Dr. Hines about Dr. Newman’s suspension.

Id., ¶ 154.

J.      Point Park speciously argues that “[n]othing in the Mediation Agreement placed a duty on

Point Park to enter into a resolution with Plaintiff regarding her Charge of Discrimination.” That

is not Plaintiff’s claimed violation. The Agreement required Point Park to participate in good faith4

and that subsequent sessions will held only if the Parties agreed they “are reasonably likely to be

productive and successful.” ECF 18-4. Moreover, the “Parties attending the mediation will have

proper authority to settle the disputes,” (Id.), which PPU lacked on September 25, 2019. Plaintiff



        4
        In Pennsylvania, the duty of good faith and fair dealing is implied in every contract.
Hordis v. Cabot Oil & Gas Corp., 2020 WL 2128968, at *4 (M.D. Pa. May 5, 2020).

                                                 13
        Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 14 of 16




and her counsel appeared and wanted to participate in that mediation session, but Point Park

menacingly breached due to an undefined new investigation of Dr. Newman leading to damages.

ECF 15, ¶¶ 594-602.

        The unusual and unnecessary harshness of Point Park’s behavior towards its long-term high-

performing employee including implementing formal investigation, suspension and refusal to

mediate when the matter arguably should have been resolved informally and mediated per agreement

suggests discriminatory animus, and a desire to damage Dr. Newman.                 Unusual, unequal,

unnecessary, or severe treatment of a protected class member reflects discrimination. See e.g.

Privotto v. Innovative Sys., Inc, 191 F.3d 344 (3d Cir. 1999); Martinelli v. Penn Miller Ins. Co., WL

2100695 at *9 (M.D. Pa. Aug. 29, 2005).

K.      It is respectfully submitted that the Court should allow discovery and direct filing of an

answer. In general, “fact-intensive issue[s] [are] inappropriate for resolution at the motion to dismiss

stage, where no factual record has yet been developed.” Fiedler v. Stroudsberg Area School Dist.,

427 F. Supp 3d 539, 558 (M.D. Pa 2019) (quoting Miller v. Helm, No. 17-1590, 2017 WL 6405738,

at *7 (M.D. Pa Dec. 15, 2017)). See also Popa v. Harriet Carter Gifts, Inc., 426 F. Supp. 3d 108,

116 (W.D. Pa. 2019). As set forth above and in ECF 24, 25, 30, and 31, Point Park prematurely

placed factual arguments and materials before the Court. It submitted 6 exhibits totaling over a

hundred pages including contracts and policies that it wishes the Court to weigh against Plaintiff.

In effect, Defendant already has moved for summary judgment without allowing Plaintiff to develop

a factual record.

        The University has yet to file a responsive pleading addressing the serious and extensive

matters in the Amended Complaint. This failure is prejudicial and renders it difficult for a Court to


                                                  14
          Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 15 of 16




assess the substantive aspects of the Plaintiff’s claims. See e.g. Heck v. Frame, No. 92-1193, 1992

WL 176498, at *2 (E.D. Pa. Jul 16, 1992); Robinson v. Johnson, 313 F.3d 128, 134-5 (3d Cir. 2002).

Moreover, without providing express notice in an Answer, Defendant indirectly raised affirmative

defenses including that Plaintiff’s faculty rights are controlled by third party agreements (CBA and

Adjunct Faculty documents); that Plaintiff somehow agreed to Defendant being able to back out of

mediation; that her claims as pre-empted by § 301 of the LMRA (ECF 19, p. 27) when federal

preemption is an affirmative defense, Bedoya v. Am. Eagle Express, Inc., 914 F 3d 812, 817 (3d Cir.

2019), and that Dr. Newman failed to exhaust administrative remedies (ECF 19, p. 17). 5 FED PRAC.

& PROC. §1271 (2020) (failure to exhaust administrative remedies may also be an affirmative

defense). It is respectfully requested that the Court allow discovery and direct the filing of an

answer.

                                         II. CONCLUSION

          For all the foregoing reasons, Defendant’s Motion to Dismiss should be denied in its entirety

and/or the proceedings should be converted to a Motion for Summary Judgment.

                                                        Respectfully submitted,


                                                        s/James B. Lieber
                                                        James B. Lieber
                                                        Pa. I.D. No. 21748
                                                        Thomas M. Huber
                                                        Pa. I.D. No. 83053
                                                        Jacob M. Simon
                                                        Pa. I.D. No. 202610
                                                        LIEBER HAMMER HUBER & PAUL, P.C.
                                                        1722 Murray Avenue, 2nd Floor
                                                        Pittsburgh, PA 15217
                                                        (412) 687-2231 (telephone)
                                                        (412) 687-3140 (fax)
                                                        Counsel for Plaintiff Channa Newman


                                                   15
       Case 2:20-cv-00204-MRH Document 33 Filed 06/17/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to the following:




                              Catherine S. Ryan (PA 78603)
                              cryan@reedsmith.com
                              David J. McAllister (PA 36729)
                              dmcallister@reedsmith.com
                              Mariah H. McGrogan (PA 318488)
                              mmcgrogan@reedsmith.com
                              Reed Smith LLP
                              225 Fifth Avenue, Suite 1200
                              Pittsburgh, PA 15222
                              Counsel for Defendant




                                                             s/James B. Lieber
                                                             James B. Lieber
                                                             Counsel for Plaintiff
